RESOLUCIÓN
A las mociones de reconsideración, presentadas por Héctor Collazo Maldonado y Nelson Rivera Cabrera el 11 y el 15 de abril, respectivamente, se provee no ha lugar a ambas.
Por haber transcurrido el término de suspensión decre-tado, se ordena la reinstalación de Héctor Collazo Maído-nado al ejercicio de la abogacía, efectivo el 15 de mayo de 2003.

Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo. El Juez Presidente Señor Andréu García y el Juez Asociado Señor Hernández Denton no intervinieron.
(Fdo.) Patricia Otón Olivieri

Secretaria del Tribunal Supremo